Cite as 2022 Ark. 140
                SUPREME COURT OF ARKANSAS
                                        No.   CV-21-505


 ARKANSAS DEPARTMENT OF                               Opinion Delivered:   June 16, 2022
 FINANCE & ADMINISTRATION;
 ARKANSAS ALCOHOLIC BEVERAGE                          APPEAL FROM THE PULASKI
 CONTROL DIVISION; AND                                COUNTY CIRCUIT COURT
 ARKANSAS MEDICAL MARIJUANA                           [NO. 60CV-21-582]
 COMMISSION
                     APPELLANTS                       HONORABLE HERBERT T.
 V.                                                   WRIGHT, JR., JUDGE

 2600 HOLDINGS, LLC, D/B/A          AFFIRMED IN PART; DISMISSED
 SOUTHERN ROOTS CULTIVATION         IN PART AND REMANDED.
                           APPELLEE


                                 BARBARA W. WEBB, Justice

       The Arkansas Department of Finance and Administration (ADFA), the Arkansas

Alcoholic Beverage Control Division (ABC), and the Arkansas Medical Marijuana

Commission (MMC) have filed this interlocutory appeal from the Pulaski County Circuit

Court’s denial of its motion to dismiss on the basis of sovereign immunity. On appeal,

appellants argue that the circuit court erred in its ruling. We affirm, in part, dismiss in part

and remand.

                                           I. Jurisdiction

       This court’s jurisdiction is pursuant to Arkansas Rule of Appellate Procedure–Civil

2(a)(10), which permits an interlocutory appeal of an order denying a motion to dismiss

based on the defense of sovereign immunity.
                                II. Facts and Procedural History

       Amendment 98 to the Arkansas Constitution, commonly known as the Arkansas

Medical Marijuana Amendment of 2016, is a comprehensive body of law governing the

legalization of cannabis for medical purposes. Section 8 of amendment 98 charges the

MMC with administering and licensing dispensaries and cultivation facilities. Amendment

98 further states that cultivation facilities must be licensed through an application process,

and empowers the MMC to adopt rules governing “[t]he manner in which the commission

considers applications.” Ark. Const. amend. 98, § 8. Amendment 98 required that the

MMC issue “at least four (4) but no more than (8) cultivation licenses.” Ark. Const. amend.

98, § 8(j).

       On July 10, 2018, the MMC issued medical marijuana cultivation licenses to each

of the five highest-scoring applicants and, at the same time, announced that the sixth,

seventh, and eighth highest-scoring applicants were River Valley Relief Cultivation

(RVRC), New Day, and 2600 Holdings, doing business as Southern Roots. Not long

thereafter, the MMC and the ABC received several protest letters, two of which specifically

complained that RVRC’s application was void because its proposed cultivation site was

located within 3,000 feet of a public school, which violated an express provision in

amendment 98. One of the applicants that was not awarded a cultivation license, 2600

Holdings, filed its original complaint on January 22, 2021. It amended its complaint on

February 10, 2021, seeking a writ of mandamus and declaratory relief. In its amended

complaint, 2600 Holdings stated: “This suit seeks to compel the Defendants (ADFA, MMC

and ABC) to immediately take all steps necessary to correct an egregious injury to Southern


                                              2
Roots caused by Defendants’ failure and refusal to follow the mandates of a constitutional

amendment adopted by the citizens of the State of Arkansas.” Further, the amended

complaint specifically asked the circuit court to compel ADFA, MMC, and/or ABC to

revoke the cultivation facility license granted to Storm Nolan, the representative of

RVRC, and award it instead to 2600 Holdings.

       Appellants moved to dismiss. They asserted five grounds: (1) the complaint is barred

by sovereign immunity because Plaintiff seeks to control the operations and administrative

decisions of state agencies in the medical marijuana licensing and regulatory process; (2)

under Arkansas Department of Finance and Administration v. Naturalis Health, LLC, 2018 Ark.

224, 549 S.W.3d 901, the decisions at issue are not subject to judicial review, and therefore,

the circuit court lacks subject-matter jurisdiction over the claims raised in the complaint and

should dismiss the complaint and amended complaint pursuant to Ark. R. Civ. P. 12(b)(1);

(3) the complaint should be dismissed pursuant to Ark. R. Civ. P. 12(b)(6) because Plaintiff

fails to state any cognizable legal claim; (4) Plaintiff’s request for injunctive relief is moot

and fails as a matter of law; and (5) Plaintiff’s complaint should be dismissed pursuant to

Rule 19 of the Arkansas Rules of Civil Procedure because it failed to name Storm Nolan,

who was an indispensable party. After a hearing, the circuit court denied the motion to

dismiss. Appellants timely filed a notice of appeal.

                                    III. Standard of Review

       When we review a circuit court’s decision on a motion to dismiss based on sovereign

immunity, we treat the facts alleged in the complaint as true and view them in the light

most favorable to the plaintiff. Ark. Dep’t of Fin. & Admin. v. Carpenter Farms Med. Grp.,



                                              3
LLC, 2020 Ark. 213, 601 S.W.3d 111. We focus “only to the allegations in the complaint

and not to matters outside the complaint.” Id. at 6, 601 S.W.3d at 117. We construe the

pleadings liberally, resolving all reasonable inferences in the complaint’s favor. Id. However,

we review the issue of sovereign immunity de novo. Id. at 7, 601 S.W.3d at 117.

                                     IV. Writ of Mandamus

       Arkansas’s doctrine of sovereign immunity originates in article 5, section 20 of the

Arkansas Constitution, which provides that “[t]he State of Arkansas shall never be made

defendant in any of her courts.” We note, however, that article 5 of the Arkansas

Constitution is the legislative article, which expressly deals with grants of power to, and

limitations on, the power of the General Assembly. Accordingly, it is easy to overstate the

implications of article 5, section 20 if it is considered in isolation and not within the context

of the entire Arkansas Constitution. As this court stated in Smith v. Cole, 187 Ark. 471, 475,

61 S.W.2d 55, 57 (1933), “It is the duty of this court to harmonize all provisions of the

Constitution and amendments thereto and to construe them with the view of a harmonious

whole.” Likewise, in Wright v. Ward, this court stated:

       The same general rules which govern the construction and interpretation
       of statutes and written instruments generally, apply to and control in the
       interpretation of written constitutions. They are made by practical and
       intelligent men for the practical administration of the government, and they
       are to receive that interpretation which will give effect to the intent of the
       framers as deducible from the language employed and operate most
       benignly in the interest of the governed, and best harmonize with and give
       effect to the general scope and design of the instruments. As in other written
       instruments, the intent and design of a particular provision being ascertained
       from the words used, effect will be given to it in harmony with such intent
       and design.




                                               4
170 Ark. 464, 467, 280 S.W. 369, 370–71 (1926) (quoting with approval People v. Fancher,

50 N.Y. 288 (1872)).

       Furthermore, in construing the Arkansas Constitution, well-recognized canons of

construction apply. We recently held in Rutledge v. Remmel, 2022 Ark. 86, 643 S.W.3d 5,

the general provision regarding sovereign immunity found in article 5, section 20, must

yield to a specific express constitutional provision to the contrary. In that case we held that

the constitutional provision concerning the right of the people to prosecute illegal exactions

found in article 16, section 13 of the Arkansas Constitution must take precedence over the

general concept of sovereign immunity. Remmel is consistent with well-established canons

of construction providing that where a general term or expression in one part is inconsistent

with more specific or particular provisions in another part, the particular provisions will be

given effect as clearer and more definite expressions of the drafters’ intent. Hodges v. Dawdy,

104 Ark. 583, 149 S.W. 656 (1912).

       Here, 2600 Holdings has petitioned for a writ of mandamus. Writs of mandamus are

provided for in Arkansas Constitution amendment 80, sections 2(E) and 10. Pursuant to

these sections, the legislature empowered circuit courts with subject-matter jurisdiction to

issue writs of mandamus. Ark. Code Ann. § 16-115-102; See Rutledge v. Remmel, 2022 Ark.

86, at 8; Chessir v. Copeland, 182 Ark. 425, 428, 32 S.W.2d 301, 302 (1930). We, therefore,

hold that the sovereign-immunity defense does not preclude writs of mandamus. And

consequently, the circuit court did not err in denying the motion to dismiss the writ of

mandamus on the basis of sovereign immunity.




                                              5
       Citing Arkansas Dep’t of Hum. Servs. v. Fort Smith Sch. Dist., 2015 Ark. 81, 455

S.W.3d 294, appellants argue that the circuit court erred in denying their motion to dismiss

based on sovereign immunity because 2600 Holdings seeks to control the lawful

administrative decisions of MMC and ABC. However, in Fort Smith, the school district’s

complaint sought declaratory and injunctive relief, not a writ of mandamus as 2600 Holdings

pleaded here. Furthermore, appellants reliance on Fort Smith is misplaced because this court

affirmed the circuit court’s denial of the Arkansas Department of Human Services’ motion

to dismiss based on sovereign immunity.

       We also note that Clowers v. Lassiter, 363 Ark. 514, 213 S.W.3d 6 (2005), which

served as the legal underpinning for Arkansas Dep’t of Human Services. v. Fort Smith School

District, 2015 Ark. 81, 455 S.W.3d 294, does not compel a different result. Clowers is like

the case at bar because the litigant’s complaint included a petition for writ of mandamus. In

Clowers, a constable sued the Arkansas Crime Information Supervisory Board and the county

sheriff because he wanted radio access to the Arkansas Crime Information Center (ACIC)

information. The circuit court granted the ACIC’s motion to dismiss, and the constable

appealed that final order. Clowers held that because the constable was seeking to force a state

agency to do something more than a purely ministerial action required by statute, sovereign

immunity barred his suit. Significantly, the Clowers court affirmed a decision by the circuit

court on the merits rejecting Clowers’s request for a writ of mandamus.

      We are mindful that in its lawsuit, 2600 Holdings seeks to compel the MMC to

exercise its discretion in a particular way––strip Nolan of the license that MMC had issued

to him and issue it to 2600 Holdings instead. Likewise, 2600 Holdings seeks to compel ABC


                                              6
to exercise its enforcement responsibilities differently. However, whether a writ of

mandamus is appropriate for this situation is a question that relates to the merits of the writ,

which has yet to be decided by the circuit court. As noted previously, amendment 80 has

vested Arkansas courts with the jurisdiction to consider whether a writ of mandamus is

appropriate in this case. However, in an interlocutory appeal from an order denying a

motion to dismiss based on sovereign immunity, a decision on the merits of the writ of

mandamus is outside of our jurisdiction. Ark. R. App. P.–Civ. 2(a)(10).

                                   V. Declaratory Judgment

       2600 Holdings also seeks declaratory judgment, which the State challenges on the

basis of sovereign immunity. The amended complaint specifically requested the Court to

issue a judgment against the State declaring and commanding that RVRC’s cultivation

facility license and permit be revoked and awarded instead to 2600 Holdings.

       A lawsuit against the State seeking declaratory relief may survive a sovereign-

immunity challenge only if the complaint alleges that the State acted illegally,

unconstitutionally, or ultra vires. 2600 Holdings’ request for declaratory relief fails to

survive the State’s sovereign immunity challenge. The complaint seeks to have RVRC’s

permit and license revoked and awarded to it, but it failed to plead that the State’s actions

are illegal or unconstitutional. See contra Carpenter Farms Med. Grp., 2020 Ark. 213, 601

S.W.3d 111 (concluding that medical marijuana applicant sufficiently pleaded equal

protection claim); Ark. Dep’t of Health v. Solomon, 2022 Ark. 43, at 7 (holding that hearing

dispenser licensee sufficiently pleaded a due process claim against the State). And although

the complaint generally cites Amendment 98, it fails to state how the State’s sanction of


                                              7
RVRC violates the amendment. Therefore, we reverse the denial of the State’s motion to

dismiss and dismiss its claim of declaratory relief.

                                 VI. Subject-Matter Jurisdiction

       Arguing in the alternative, appellants assert that, in this instance, the circuit court

lacks subject-matter jurisdiction over 2600 Holdings’s claims. Citing Arkansas Dep’t of

Finance & Administration v. Naturalis Health, LLC, 2018 Ark. 224, 549 S.W.3d 901, it

contends that stare decisis requires that we dismiss this case. Appellants contend that the

Naturalis court held that the APA does not permit judicial review of the MMC’s decision

to award a cultivation license to an absent third party, and this court therefore lacks subject-

matter jurisdiction to review the claims raised in count II of 2600 Holdings’ amended

complaint.

       In Carpenter Farms, this court noted:

       Section 212 of the APA permits judicial review of agency adjudications.
       Ark. Code Ann. § 25-15-212(a). But an adjudication takes place only
       following “the final disposition . . . in which the agency is required by law
       to make its determination after notice and hearing.” Ark. Code Ann. § 25-
       15-202(1), (6) (Supp. 2019). Thus, only “quasi-judicial” agency functions
       support further judicial review. Tripcony v. Ark. Sch. for the Deaf, 2012 Ark.
       188, at 7, 403 S.W.3d 559, 562. These functions will generally include
       hearing testimony, making findings of fact, rendering legal conclusions, and
       recording the proceedings. See Sikes v. Gen. Publ’g Co., 264 Ark. 1, 7, 568
       S.W.2d 33, 36(1978).

2020 Ark. 213, at 8, 601 S.W.3d at 118.

       In accordance with this analysis, the Carpenter Farms court dismissed for want of

subject-matter jurisdiction. We hold that Carpenter Farms and Naturalis control, and, to the

extent that appellants are seeking relief under the APA, this case must be dismissed for lack




                                               8
of subject-matter jurisdiction. The question of subject-matter jurisdiction is always open

and can be raised at any time. E.g., Dent v. Wright, 322 Ark. 256, 909 S.W.2d 302 (1995).

       Affirmed in part; dismissed in part and remanded.

       Special Justice EMILY WHITE joins.

       BAKER, J., concurs.

       WYNNE and WOMACK, JJ., concur in part and dissent in part.

       HUDSON, J., not participating.

       ROBIN F. WYNNE, Justice, concurring in part and dissenting in part. I agree

with the majority that sovereign immunity does not bar 2600 Holdings’ request for a writ

of mandamus. But I would also hold that sovereign immunity does not bar 2600 Holdings’

claim for declaratory relief.

       We allow declaratory-judgment actions against the State if the complaint alleges

illegal and unconstitutional acts in compliance with our fact-pleading rules. Ark. Dep’t of

Educ. v. McCoy, 2021 Ark. 136, at 7, 624 S.W.3d 687, 692. The majority concludes that

2600 Holdings failed to plead that the State’s actions were illegal or unconstitutional. I

disagree. The complaint alleges that RVRC’s application indicated that its cultivation facility

was located within 3000 feet of a juvenile-detention facility—considered to be a school by

the MMC—in violation of amendment 98, section 8(g)(2), which provides that a cultivation

facility application “shall include without limitation” a physical address that is not “within

three thousand feet (3000’) of a public or private school…” The complaint alleges that

Storm Nolan voluntarily dissolved RVRC after failing to receive a cultivation facility license

and that the MMC awarded the license to Nolan fourteen months after he dissolved RVRC,


                                              9
in violation of amendment 98, section 10(b)(2), which requires that a cultivation facility

“shall be an entity incorporated in the State of Arkansas.” The complaint further alleges that

the ABC has failed to enforce these constitutional provisions in violation of amendment 98,

section 8(a)(3), which mandates that the ABC “shall administer and enforce the provisions

of [amendment 98] concerning dispensaries and cultivation facilities” by not rescinding the

unconstitutionally awarded license.

       In my view, considering the facts in the complaint in the light most favorable to 2600

Holdings, the complaint has sufficiently pleaded facts to overcome sovereign immunity. The

complaint alleges that the MMC and the ABC violated the express provisions of amendment

98—specifically, sections 8(a)(3), 8(g)(2), and 10(b)(2)—when they issued a cultivation

license to RVRC and then failed to rescind it. Whether 2600 Holdings is entitled to relief

on its claims is not the issue at this point; the sole issue before this court in this interlocutory

appeal is whether the State is entitled to sovereign immunity. Because I think the illegal-act

exception applies, I would hold that sovereign immunity does not bar the declaratory-

judgment claim.

       Finally, I do not agree that the trial court lacks subject-matter jurisdiction over the

declaratory-judgment claim. The cases cited by the majority, Arkansas Department of Finance

& Administration v. Naturalis Health, LLC, 2018 Ark. 224, 549 S.W.3d 901, and Arkansas

Department of Finance & Administration v. Carpenter Farms Medical Group, LLC, 2020 Ark.

213, 601 S.W.3d 111, involve claims arising under the Administrative Procedure Act (APA).

But 2600 Holdings’ complaint does not seek relief under the APA; it seeks a declaratory

judgment. And the trial court has subject-matter jurisdiction to issue declaratory relief under


                                                10
the Arkansas Declaratory Judgment Act, Arkansas Code Annotated sections 16-11-101 et

seq.

       SHAWN A. WOMACK, Justice, concurring in part and dissenting in part.

Because the Arkansas Constitution bars 2600 Holdings’ lawsuit against the State in its

entirety, I cannot join the majority.      Ark. Const. art. 5, § 20.       Absent an express

constitutional provision to the contrary, the State can never properly be a defendant in any

of its courts. Thurston v. League of Women Voters of Ark., 2022 Ark. 32, at 17, 639 S.W.3d

319, 327 (Womack, J., dissenting). One example of such provision is article 16, section 13,

which permits illegal exaction claims against the State. Rutledge v. Remmel, 2022 Ark. 86,

at 10, 643 S.W.3d 5, 11 (Womack, J., concurring). But, contrary to the claims of the

majority, Amendment 80 provides no analogous provision that would undermine article 5,

section 20.

       In support of the proposition that article 5, section 20 has no bearing on writs of

mandamus against the State, the majority cites sections 2(E) and 10 of Amendment 80. As

I have detailed before, section 10 of Amendment 80 provides “that ‘[t]he General Assembly

shall have the power to establish jurisdiction of all courts and venues of all actions therein,

unless otherwise provided in this Constitution.’” Perry v. Payne, 2022 Ark. 112, at 3 (Womack,

J., dissenting) (citing Ark. Const. amend. 80, § 10 (emphasis added)). “[T]he presence of

the language ‘unless otherwise provided in this Constitution’ makes explicit that

Amendment 80, § 10 yields to more specific jurisdictional provisions within the

constitution, such as article 5, § 20.” Id.; accord Muntaqim v. Payne, 2021 Ark. 162, at 3, 628

S.W.3d 629, 634 (holding that “[s]overeign immunity is jurisdictional immunity from suit”).


                                              11
Thus, Amendment 80, section 10 provides no viable avenue for the majority’s theory that

a writ of mandamus can lie against State actors. See, e.g., Clowers v. Lassiter, 363 Ark. 241,

247, 213 S.W.3d 6, 11 (2005) (holding that sovereign immunity bars a writ of mandamus

against the State when the writ seeks to control “more than purely a ministerial action”).

       Recognizing the obvious inconsistency and weakness of the theory advanced in

Perry, this majority does its best to provide an alternate, sounder theory: Amendment 80,

section 2(E). Yet, I remain unpersuaded. This provision states that this court “shall have

the power to issue and determine any and all writs necessary in aid of its jurisdiction.” Ark.

Const. amend. 80, § 2(E) (emphasis added). As with section 10, the scope of section 2(E)

is limited to writs within this court’s jurisdiction. Id. Because lawsuits against the State are

generally outside the jurisdiction of this court, section 2(E) cannot serve as a basis for

allowing writs of mandamus to lie against these defendants. See League of Women Voters of

Ark., 2022 Ark. 32, at 17, 639 S.W.3d at 327. Therefore, I would hold that sovereign

immunity bars 2600 Holdings’ petition for a writ of mandamus against the State.

       Consequently, the effect of the APA is irrelevant. Engaging in an analysis of whether

a circuit court has subject-matter jurisdiction under the APA undermines the jurisdictional

nature of sovereign immunity: liability from suit. Id. (remarking that “once litigation

proceeds against an immune defendant, the defendant has essentially lost this protection,

regardless of the outcome”). Unless a constitutional provision expressly provides a judicial

remedy against the State, this jurisdictional bar exists simply by virtue of the State’s

placement on the right side of the “v.”; the effect of the APA is irrelevant. Id. Despite this

court’s holding in Arkansas Department of Finance and Administration v. Naturalis Health, LLC,


                                              12
or any purported waiver of sovereign immunity contained in the APA, this court lacks

jurisdiction because of article 5, section 20. Cf. 2018 Ark. 224, at 8, 549 S.W.3d 901, 907;

cf. Ark. Code Ann. § 25-15-214. To entertain whether the APA confers subject-matter

jurisdiction would undermine the paramount law: the Arkansas Constitution. Thus, the

court first lacks subject-matter jurisdiction under article 5, section 20, not the APA, and I

would dismiss accordingly. See League of Women Voters of Ark., 2022 Ark. 32, at 17, 639

S.W.3d at 327 (Womack, J., dissenting).

       For these reasons, I would reverse and dismiss the case in its entirety and base the

disposition solely on article 5, section 20. I respectfully concur in part and dissent in part.

       Leslie Rutledge, Att’y Gen., by: Jennifer L. Merritt, Sr. Ass’t Att’y Gen., for appellee.

       Cross, Gunter, Witherspoon & Galchus, P.C., by: Carolyn B. Witherspoon, Abtin

Mehdizadegan, and Brett W. Taylor, for appellee.




                                               13